Citation Nr: 1427957	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to August 13, 2012, in excess of 30 percent prior to September 26, 2013, and in excess of 50 percent therefrom.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to October 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a disability rating of 10 percent.  A subsequent rating decision in October 2012 granted a 30 percent disability rating effective August 13, 2012.  A November 2013 decision increased the rating to 50 percent, effective September 26, 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maxima available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal with respect to all rating periods.

In March 2013, the Veteran appeared at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in August 2013, when it was remanded for further development, to include obtaining additional VA examinations.  As the examinations were obtained in September 2012, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to TDIU on an extraschedular basis prior to February 24, 2009 is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to February 24, 2009, the Veteran's PTSD was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Between February 24, 2009 and August 13, 2012, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

3. As of August 13, 2012, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, including work, family, judgment, and thinking.  Total occupational and social impairment as a result of PTSD has not been shown.

4. As of February 24, 2009, the Veteran's combined disability rating due to PTSD and combined disabilities of the bilateral upper extremities, to include the disability symptoms and the effects of the medication prescribed to treat the symptoms, rendered him unable to obtain and maintain reasonably gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a disability rating of 50 percent for PTSD have been met as of February 24, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for a disability rating of 70 percent, and no higher, for PTSD, have been met as of August 13, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4. The criteria for an award of TDIU were met as of February 24, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16 (a)(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2007, February 2009, August 2012, and September 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings of 10 percent and 30 percent for PTSD.  While the Board agrees that the worsening of symptoms during the appeals period supports staged ratings, the assigned ratings and effective dates are adjusted as set forth below.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, is assigned a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Facts and Analysis

The Veteran was assigned an initial disability rating of 10 percent effective March 27, 2007 to August 13, 2012, 30 percent effective August 13, 2012 to September 26, 2013, and 50 percent thereafter.  All ratings and effective dates are on appeal.

A February 2007 treatment note shows that the Veteran was assessed at VA for PTSD and related alcohol abuse.  He reported symptoms which included difficulty falling and staying asleep, nightmares several times a week, intrusive thoughts several times a day, impaired concentration and memory, irritability, social avoidance, hypervigilance, a hyperstartle response, emotional detachment, and audio hallucinations related to combat.  Testing indicate moderate to severe depression.  He lived with his wife and her granddaughter, although those relationships were strained, and had stopped working as a maintenance worker at the US Post Office a few years before.

At a September 2007 VA examination the Veteran reported significant PTSD and depression symptoms, for which he was being treated at VA with both counseling and medication.  He reported insomnia, nightmares several times a week.  He became irritated and prone to anger, especially with children, to the point that his family kept his grandchildren away from him.  He had cut down on his drinking to three beers a day, and had previous DWI arrests.  He had few close friends and a strained relationship with his common-law wife of many years.  He was able to complete normal activities of daily living and care for himself, but exhibited poor social skills and his judgment and reasoning skills were fair to poor.  He had occasional difficulty with short-term memory and concentration.  He experienced general anxiety, anger, irritability, and some depression and suicidal ideation.  The examiner assigned a GAF score of 62.

At a February 2009 VA examination the Veteran reported a tendency to isolate himself from others.  He had limited social contacts and did not trust anyone.  He had decreased the rate of his alcohol consumption since starting psychotropic medication through VA.  He had a history of violent outbursts when provoked.  His responses to questions indicated potential problems with comprehension.  He had difficulty falling asleep and staying asleep, felt depressed, and tended to patrol the house in the middle of the night.  The examiner diagnosed PTSD, Depression, and Alcohol Dependence, and assigned a GAF score of 54. 

An August 2012 VA examination showed reports of limited attention span and concentration and mild short-term memory dysfunction.  The Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner felt he exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 55.  

At the March 2013 Video Conference hearing, the Veteran expressed his belief that his symptomatology had worsened since his last VA examination.  Specifically, he reported symptoms of audio and visual hallucinations or flashbacks, homicidal ideation, increased irritability, daily panic attacks, and problems sleeping.  He had recently married his long-term girlfriend and said they had a good relationship because "she can't talk and I don't have to put up with too much noise with her."

The September 2013 VA examination report described the Veteran as "currently experiencing" occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment and thinking.  He had near-continuous panic and depression, impaired impulse control with violent outburst, difficulty adapting to stressful circumstances, impaired abstract thinking, and an inability to establish and maintain effective relationships.

Based on the evidence set forth above, the Board agrees that staged ratings are warranted because of evidence of worsening symptoms during the appeals period.  

The Veteran's initial disability picture as of March 2007 is found to more nearly approximate a 30 percent disability rating.  The initial VA treatment note and the VA examination in September 2007 both showed occupational and social impairment levels of decreased work efficiency and intermittent periods of inability to perform occupational tasks, with symptoms such as depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  This disability picture is more consistent with a 30 percent disability rating.  A still-higher disability rating was not warranted at that time based on relationships with some friends, regular contact with his brother, and a GAF score of 62, indicating mild symptoms overall.

The Veteran's February 24, 2009 VA examination report indicates that his symptoms had worsened.  He had fewer social contacts and was reporting increased angry outbursts.  Shortly thereafter, in May 2009, his mental health provider insisted he be placed on the waiting list for the next anger management therapy group.  His disability picture had worsened, becoming one which more closely approximated reduced reliability and productivity due, with symptoms such as panic attacks more than once a week, comprehension difficulties, short-term memory problems, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Despite the worsening symptoms, the disability picture still did not rise to the level of deficiencies in most areas at this point in the appeal period.  His GAF score of 54 at that time indicated moderate symptoms, which appears consistent with a rating of 50 percent.  During this time, the Veteran was living with his girlfriend and was capable of performing activities of daily living.  

Based on the August 2012 VA examination opinion, the Veteran is entitled to a 70 percent disability rating for PTSD.  At that evaluation, the Veteran's disability picture more closely approximated one of deficiencies in most areas, with symptoms increased panic and depression, increased irritability, and difficulty adapting to stressful circumstances.  The Veteran's disability picture has continued to worsen, as shown by the September 2013 examiner's specific citation of the language of the 70 percent rating criteria, noting that the Veteran exhibited deficiencies in most areas and had difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  This, along with the Veteran's tendency to isolate himself and concern over his angry outbursts is indicative of a 70 percent disability rating for this portion of the appeal period.  It is noted that, per the September 2013 VA examination, the Veteran's outbursts at his grandchildren had continued to worsen and at that point there was no more contact between them and the Veteran.

A still higher, or 100 percent disability rating, is not warranted by the evidence, because the Veteran is still able to maintain some social functioning and take care of himself and his activities of daily living.  He maintains a relationship, albeit strained, with his wife and other family members, and participates in group therapy through VA.  He has not exhibited gross impairment in thought processes or communication, grossly inappropriate behaviour, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or extreme disorientation or memory loss.  The most recent exam indicated that he heard voices, but there is no indication that this has further caused social or occupational impairment.  The disability picture is not one which more closely approximates total impairment and a 100 percent disability rating is not justified.


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms including irritability, anxiety, depression, and difficulty relating to others.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In addition to the PTSD ratings discussed above, the Veteran also has service connected disabilities affecting both upper extremities.  Specifically, right carpal tunnel syndrome is rated as 20 percent disabling, right radial corporal joint degenerative changes are rated as 10 percent disabling, residuals of fracture left ulnar styloid are rated as 10 percent disabling, and left carpal tunnel syndrome is rated as 10 percent disabling.  These disabilities may be counted as a single combined disability when determining whether TDIU is warranted.  38 C.F.R. § 4.16.  When the above PTSD ratings are included, the Veteran's combined disability ratings are 50 percent as of March 17, 2007, 80 percent as of February 24, 2009, and 90 percent as of August 13, 2012.

The record shows that the Veteran last worked as a janitor for the US Postal Service for ten years, but left that job in 2003 under early retirement.  Prior work history included jobs as a truck driver and a clerk; he had anger issues in his jobs, but generally managed to quit before being fired.

A treatment note from the Veteran's mental health provider in May 2009 recommended that he report to VA the side effects of his medication for service-connected disabilities and any occupational impairment.  The Veteran noted that his psychotropic medications (clonazepam, divalproex, trazodone, and mirtazapine) rendered him too sedated to perform his job.  Records show he was also prescribed hydrocodone and etodolac for the pain of his service-connected wrist disabilities.

The September 2013 VA examinations of the Veteran's disabilities of the upper extremities both found that neither the bilateral carpal tunnel syndrome nor the bilateral orthopedic disabilities of the wrists, when considered separately, would prevent the Veteran from obtaining and maintaining reasonably gainful employment.  In addition, the September 2013 VA psychiatric examination did not find the Veteran to be totally occupationally impaired due to PTSD.

However, the Board has considered all the evidence in aggregate, to include the noted side effects of the medications prescribed for the Veteran's service-connected disabilities.  The May 2009 mental health treatment note indicates that the Veteran was left feeling sedated by his psychotropic medications.  Considering these effects, in addition to the occupational and social impairment posed by PTSD and accompanying angry outbursts and the pain and limitation of function in the Veteran's arms, the Board finds that the combined effects are sufficient to render the Veteran incapable of obtaining and maintaining reasonably gainful employment.  

Given that staged ratings are assigned for PTSD, the schedular requirements for an award of TDIU were not met prior to February 24, 2009.  As such, TDIU is effective as of that date.  Consideration of entitlement to extraschedular TDIU is addressed in the Remand portion below.


ORDER

Entitlement to an initial disability rating of 30 percent for PTSD is granted, subject to the provision governing the award of monetary benefits.

Entitlement to a disability rating of 50 percent for PTSD is granted as of February 24, 2009, subject to the provision governing the award of monetary benefits.

Entitlement to a disability rating of 70 percent for PTSD is granted as of August 13, 2012, subject to the provision governing the award of monetary benefits.

Entitlement to TDIU is granted as of February 24, 2009, subject to the provision governing the award of monetary benefits.


REMAND

The decision above awards TDIU from the date when the requirements were first met for a schedular award, February 24, 2009.  However, the record shows that the Veteran has been unemployed since 2003, and he attributes his early retirement to the combined effects of the medication for his service-connected disabilities and the symptoms of those disabilities.  As discussed above, the Board considers that such an assessment is likely.  Therefore, the Veteran is entitled to have the question of entitlement to TDIU referred to the Director of Compensation and Pension Services or another appropriate official to consider whether TDIU on an extraschedular basis is warranted under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Refer the question of entitlement to TDIU on an extrasachedular basis prior to February 24, 2009, to the Director of Compensation and Pension Services for consideration under the provisions of 38 C.F.R. § 4.16(b).  The referral should note the Board's discussion of schedular TDIU above to include the symptoms of the Veteran's disabilities and the side effects of his medication for those disabilities.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


